EXHIBIT 99.1 FOR IMMEDIATE RELEASE For More Information: Ronald L. Thigpen Andy Mus Executive Vice President and COO Vice President Southeastern Bank Financial Corp. Ketchum Inc. 706-481-1014 404-879-9075 Southeastern Bank Financial Corp. Reports Earnings For The First Quarter 2013 AUGUSTA, Ga., April 26, 2013 Southeastern Bank Financial Corp. (OTCQB:SBFC), the holding company for Georgia Bank & Trust Company of Augusta (GB&T), today reported quarterly net income of $3.8 million for the three months ended March 31, 2013, or $0.57 in diluted earnings per share, compared to $3.3 million, or $0.49 in diluted earnings per share, in the first quarter of 2012. "We began 2013 on a good note, growing net income by 14.4 percent from a year ago,” said President and Chief Executive Officer R. Daniel Blanton. "This growth was driven by increases in net interest income and core deposits, a decrease in noninterest expense and a lower loan loss provision resulting from continued improvement in our loan quality. We also expanded our margins and saw modest, though continued growth in loans. Overall, we continued to perform well.” Total assets at March 31, 2013, were $1.7 billion, an increase of $55.6 million from Dec. 31, 2012. Loans outstanding at the end of the first quarter were $905.4 million, an increase of $3.9 million from Dec. 31, 2012, and an increase of $27.5 million from March 31, 2012. Total deposits were $1.5 billion at March 31, 2013, an increase of $45.9 million from Dec. 31, 2012, and an increase of $33.7 million from March 31, 2012. Cash and cash equivalents totaled $87.1 million at the end of the first quarter of 2013. Net interest income for the first quarter of 2013 totaled $13.2 million, a 4.5 percent increase from $12.6 million for the same period in 2012, resulting from lower cost of funds. Noninterest income for the first quarter totaled $4.8 million, a decline from $5.3 million for the same period a year ago, due to slower mortgage volumes as well as the absence of any gains on the sale of investment securities. Noninterest expense was $10.7 million in the first quarter of 2013, a 2.1 percent decrease from a year ago resulting primarily from lower expenses on other real estate and operating costs. The net interest margin was 3.40 percent for the quarter ended March 31, 2013, compared to 3.30 percent at Dec. 31, 2012, and 3.34 percent for the same period a year ago. Annualized return on average assets (ROA) was 0.91 percent for the first quarter of 2013, an increase of 10 basis points from the same period a year ago, and annualized return on average shareholder's equity (ROE) was 11.13 percent, an increase of 3 basis points from the first quarter of 2012. Nonperforming assets at March 31, 2013, were 1.80 percent of total assets, compared to 2.08 percent at Dec. 31, 2012, and 2.92 percent at March 31, 2012. Net charge-offs for the first quarter of 2013 totaled 0.77 percent of average loans on an annualized basis, compared to 0.84 percent annualized in the fourth quarter of 2012 and 0.78 percent annualized in the first quarter of 2012. The company held $2.4 million in OREO at March 31, 2013, compared to $3.5 million at December 31, 2012, and $4.9 million at March 31, 2012. The company's loan-loss provision expense was $1.7 million in the first quarter of 2013, a 10.9 percent increase from $1.6 million in the previous quarter, and a 21.3 percent decrease from $2.2 million in the first quarter a year ago. The allowance for loan losses at March 31, 2013, was $28.9 million, or 3.28 percent of loans outstanding, compared to $28.9 million, or 3.31 percent of loans outstanding, at Dec. 31, 2012, and $29.6 million, or 3.50 percent of loans outstanding, at March 31, 2012. “The growth in our business has been steady and consistent, as has the improvement in our asset quality,” said Blanton. “This has enabled us to maintain a strong balance sheet and remain conservatively positioned. Given the lack-luster loan demand in our local markets, we will continue to follow this approach in 2013.” On April 24, 2013, the Board of Directors of Southeastern Bank Financial Corp. (OTCQB:SBFC), the holding company for Georgia Bank & Trust Company of Augusta (GB&T), declared a regular quarterly cash dividend of $0.13 per share of common stock payable on May 17, 2013, to shareholders of record as of May 6, 2013. Based on the share price of $19.50 at the close of business on Thursday, April 25, 2013, this dividend represents an annualized yield to shareholders of 2.67%. About Southeastern Bank Financial Corp. Southeastern Bank Financial Corp. is the $1.7 billion-asset bank holding company of Georgia Bank & Trust Company of Augusta (GB&T). GB&T is the largest locally owned and operated community bank in the Augusta metro market, with nine full-service Augusta-area offices, three full-service offices in Aiken County, S.C. operating as Southern Bank & Trust and one limited service Loan Production Office in Athens, GA. The company also has mortgage operations in Augusta and Savannah. The banks focus primarily on real estate, commercial and consumer loans to individuals, small to medium-sized businesses and professionals, and also provides wealth management and trust services. The company’s common stock is publicly traded under the symbol SBFC on OTCQB. Investors can find Real-Time quotes and market information for the Company on www.otcmarkets.com or by visiting the Company’s Web site, www.georgiabankandtrust.com. Safe Harbor Statement – Forward-Looking Statements Statements made in this release by Southeastern Bank Financial Corporation (The Company) other than those concerning historical information, should be considered forward-looking and subject to various risks and uncertainties. Such forward-looking statements are made based upon management’s belief as well as assumptions made by, and information currently available to, management pursuant to “safe harbor” provisions of the Private Securities Litigation Reform Act of 1995. The Company’s actual results may differ materially from the results anticipated in forward-looking statements due to a variety of factors, including: unanticipated changes in the Bank’s local economy and in the national economy; governmental monetary and fiscal policies; deposit levels, loan demand, loan collateral values and securities portfolio values; difficulties in interest rate risk management; difficulties in operating in a variety of geographic areas; the effects of competition in the banking business; changes in governmental regulation relating to the banking industry, including regulations relating to branching and acquisitions; failure of assumptions underlying the establishment of reserves for loan losses, including the value of collateral underlying delinquent loans; and other factors. The Company cautions that such factors are not exclusive. The Company does not undertake to update any forward-looking statement that may be made from time to time by, or on behalf of, the Company. ### SOUTHEASTERN BANK FINANCIAL CORPORATION AND SUBSIDIARY Consolidated Balance Sheets March 31, December 31, Assets (Unaudited) Cash and due from banks $ $ Interest-bearing deposits in other banks Cash and cash equivalents Available-for-sale securities Loans held for sale Loans Less allowance for loan losses Loans, net Premises and equipment, net Accrued interest receivable Bank-owned life insurance Restricted equity securities Other real estate owned Prepaid FDIC assessment Deferred tax asset Other assets $ $ Liabilities and Stockholders' Equity Deposits Noninterest-bearing $ $ Interest-bearing: NOW accounts Savings Money management accounts Time deposits over $100,000 Other time deposits Securities sold under repurchase agreements Advances from Federal Home Loan Bank Accrued interest payable and other liabilities Subordinated debentures Total liabilities Stockholders' equity: Preferred stock, no par value; 10,000,000 shares authorized; 0 shares outstanding in 2013 and 2012, respectively - - Common stock, $3.00 par value; 10,000,000 shares authorized; 6,680,225 and 6,680,225 shares issued in 2013 and 2012, respectively; 6,678,143 and 6,675,000 shares outstanding in 2013 and2012, respectively Additional paid-in capital Retained earnings Treasury stock, at cost; 2,082 and 5,225 shares in2013 and 2012, respectively ) ) Accumulated other comprehensive income, net Total stockholders' equity $ $ SOUTHEASTERN BANK FINANCIAL CORPORATION AND SUBSIDIARY Consolidated Statements of Income (Unaudited) Three Months Ended March 31, Interest income: Loans, including fees $ $ Investment securities Interest-bearing deposits in other banks Total interest income Interest expense: Deposits Securities sold under repurchase agreements Other borrowings Total interest expense Net interest income Provision for loan losses Net interest income after provisionfor loan losses Noninterest income: Service charges and fees on deposits Gain on sales of loans Gain (loss) on sale of fixed assets ) Investment securities gains (losses), net ) Other-than-temporary loss Total impairment loss - - Less loss recognized in other comprehensive income - - Net impairment loss recognized in earnings - - Retail investment income Trust service fees Earnings from cash surrender value of bank-owned life insurance Miscellaneous income Total noninterest income Noninterest expense: Salaries and other personnel expense Occupancy expenses Other real estate losses, net Other operating expenses Total noninterest expense Income before income taxes Income tax expense Net income $ $ Comprehensive income $ $ Basic net income per share $ $ Diluted net income per share $ $ Weighted average common shares outstanding Weighted average number of common andcommon equivalent shares outstanding
